Citation Nr: 1441535	
Decision Date: 09/17/14    Archive Date: 09/22/14

DOCKET NO.  08-36 785	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a disability evaluation in excess of 40 percent for degenerative disc disease of the lumbosacral spine (back disability), to include whether a separate rating is warranted for left lower extremity neurological deficiencies as secondary to the service-connected back disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran served on active duty from February 1977 to June 1982.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  In May 2011, the Veteran testified in a Travel Board hearing before the undersigned, the transcript of which is of record.  

The United States Court of Appeals for Veterans Claims (Court) has held that a request for total disability based on individual unemployability (TDIU), whether expressly raised by a veteran or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim, or, if the disability upon which entitlement to TDIU is based has already been found to be service connected, as part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  However, the Veteran explicitly noted in an August 2009 written statement that he did not want to pursue a claim for TDIU.  Review of the record also shows that the Veteran is currently employed.  On this basis, the Board finds that the issue of TDIU has not been raised by the record.

In a May 2012 rating decision, service connection for radiculopathy of the right lower extremity was granted and is no longer before the Board.  The above-captioned issue on appeal with respect to remaining benefits sought has been recharacterized to comport with the record.  

The appeal is REMANDED to the agency or original jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Subsequent to recertification of the Veteran's appeal to the Board in June 2012, additional relevant evidence pertinent to the Veteran's appeal was associated with the claims file, but an additional Supplemental Statement of the Case was not issued.  The Board sought a waiver of AOJ review from the Veteran in July 2014; in that letter he was notified that if he did not respond within 45 days, the Board would assume that he wished to have this evidence reviewed by the AOJ.  Because the Veteran has not responded to the July 2014 letter, or otherwise waived his right to initial AOJ review, remand is required. 

Accordingly, the case is REMANDED for the following action:

Readjudicate the issue on appeal, specifically addressing the newly-acquired evidence associated with the claims file in June 2012.  If any benefit sought on appeal remains denied, provide a Supplemental Statement of the Case, and allow an appropriate period of time for response.  Then, return the appeal to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  All claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
J. MACIEROWSKI KIRBY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



